Citation Nr: 1550047	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  10-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.  

2.  Entitlement to service connection for a disability of the left great toenail.  

3.  Entitlement to service connection for a bilateral foot disability.  

4.  Entitlement to service connection for a bladder disorder, to include as secondary to service-connected disability.  

5.  Entitlement to a disability rating for a low back disability in excess of 40 percent prior to August 17, 2011, and from October 1, 2011, to November 22, 2012, and in excess of 10 percent since November 23, 2012.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2009 and December 2012 rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the December 2012 rating decision also denied service connection for depression, and increased disability ratings for pre-syncopal episodes, tinnitus, a scar to the left side of the face, a right shoulder disability, as well as for special monthly compensation and a total disability rating due to service connected disabilities, the Veteran only perfected an appeal of the denial of service connection for a bladder disorder and for an increased disability rating for a low back disability.

The issues of entitlement to service connection for a bilateral foot disability, and for a bladder disorder, as well as for an increased disability rating for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has not had a hip disability at any time during the appeal period.  

2.  Resolving all doubt in the Veteran's favor, disability of the left great toenail had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for a disability of the left great toenail have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2008 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA examination to determine the nature and etiology of his bilateral hip disability.  The examination, along with the medical opinion, are sufficient evidence for deciding the claim and are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met with regard to his claim for service connection for a bilateral hip disability.  

Although a VA medical examination or opinion was not provided in connection with the claim for service connection for a disability of the left great toenail, the Board finds that one is not necessary to make a decision on the claim and as the claim is granted in the subsequent decision, there is no prejudice to the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  

Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Bilateral Hip Disability

The Veteran contends that he has a current bilateral hip disability that was first treated in service.  Alternatively, he contends that a current bilateral hip disability is secondary to his service-connected low back disability.  

The Veteran's service treatment records reveal he complained of right hip pain following a fall in July 1984.  X-ray studies of both hips revealed no evidence of fractures.  In May 1989 the Veteran complained of low back and hip pain.  The assessment was muscle strain of the left gluteus and upper thigh.  There are no subsequent relevant complaints, findings, treatment or diagnoses.  

The March 2009 VA examination report shows that X-ray studies of the hips were normal as was a physical examination of both hips.  The March 2009 VA examiner and subsequent VA medical providers have all attributed the Veteran's complaints of bilateral hip pain to his service-connected low back disability.  

There is no medical or lay evidence that the Veteran currently suffers from a bilateral hip disability beyond his mere complaints of pain, and pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the Veteran's bilateral hip pain has been identified as referred radiating pain from his service-connected low back disability.  Radiating pain is a symptom considered in the schedular rating criteria for the Veteran's low back disability, and the December 2012 rating decision further granted a separate 10 percent disability rating for right leg radiculopathy.  

As the evidence of record does not show any objective pathology of either hip, or any diagnosed hip disability, the preponderance of the evidence is against the claim for service connection for a bilateral hip disability.  There is no doubt to be resolved; and service connection is not warranted.  

Disability of the Left Great Toe

The Veteran contends that he first had surgery for an ingrown toenail of the left great toe in service and has continued to experience ongoing problems with left great toe ingrown toenail symptoms since his discharge.  

Service treatment records show the Veteran underwent avulsion surgery of the left great toe in October 1990.  In June 1991, he experienced a recurrence of the ingrown toenail and the border was filed.  There are no subsequent complaints, findings, treatment or diagnoses.  

Although the March 2009 VA examiner did not report any findings or diagnosis associated with the Veteran's left great toe, a subsequent June 2009 VA treatment record notes the Veteran's history of chronic ingrown toenails for many years and an assessment of ingrown toenails of both the right and left great toes.  In July 2009, he underwent toenail matricectomies of both the right and left great toes.  

The Board finds that the Veteran has provided competent and credible statements describing his left great toenail symptoms since service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board further finds that the evidence as to whether his ingrown toenail of the left great toe, diagnosed during the pendency of the appeal, commenced in service is at least in equipoise given the service records showing complaints of left ingrown toenail and the current complaints of left ingrown toenail.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  Accordingly, entitlement to service connection for a disability of the left great toenail is warranted.


ORDER

Service connection for a bilateral hip disability is denied.  

Service connection for a disability of the left great toenail is granted.  


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

In the VA Form 9 submitted in June 2014, for the Veteran's claims for service connection for a bladder disorder and for an increased disability rating for the low back disability, the Veteran requested a hearing before a member of the Board at a local VA office.  In a July 2015 letter, the Board requested the Veteran to clarify if he still wanted a hearing, and if so, what type of Board hearing.  The letter indicated that if he did not respond to the request, VA would proceed with the hearing he originally requested in his VA Form 9.  The Veteran did not respond to the request and a Board hearing has not been provided him regarding the issues of service connection for a bladder disorder and for an increased disability rating for a low back disability.  

With regard to the Veteran's claim for service connection for a bilateral foot disability, the March 2009 VA examiner concluded that an opinion regarding the origin or cause of his diagnosed mild functional pes planus and focal hypesthesia of the dorsal right great toe, or its possible relationship to the Veteran's service, could not be provided without resorting to mere speculation.  The opinion is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As a result, the record as it currently stands is inadequate for deciding the claim.  Remand is required so that a new VA medical opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge for the claims for service connection for a bladder disorder and for an increased disability rating for a low back disability, in accordance with his request.  

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any foot disability.  The entire claims file must be reviewed by the examiner.  

For any currently diagnosed foot disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service.  In providing this opinion, the examiner must consider the service treatment records indicating complaints of foot pain in February 1984 and July 1989, assessed lode control pronation in October 1990 with orthotics issued in October 1990 and July 1991, as well as the Veteran's assertions that he continued to experience bilateral foot pain since his in-service injuries.  

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then undertake any other development deemed necessary and readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


